 Case 3:17-cv-00118-TSL-RHW Document 73 Filed 11/26/18 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


SCOTT CRAWFORD, AN INDIVIDUAL                                   PLAINTIFF

VS.                                 CIVIL ACTION NO. 3:17CV118TSL-RHW

HINDS COUNTY BOARD OF SUPERVISORS                               DEFENDANT


                                  ORDER

      This cause is before the court on the motion of defendant

Hinds County Board of Supervisors for summary judgment pursuant to

Rule 56 of the Federal Rules of Civil Procedure.        Also before the

court are Crawford’s motions for partial summary judgment and to

amend his complaint pursuant to Rule 15 of the Federal Rules of

Civil Procedure.   The court, having considered the parties’

memoranda and submissions, finds and concludes as follows.

      First, the court finds that while the Hinds County Board of

Supervisors is not a proper defendant, plaintiff, in the interest

of justice, should be allowed to amend his complaint to name Hinds

County as a defendant instead.     The court also finds that

plaintiff’s motion for partial summary judgment should be granted

as plaintiff has adequately demonstrated the following:         (1) that

he has the requisite Article III standing necessary to prosecute

the claims set out in his complaint; (2) that he is a qualified

individual with a disability under the ADA and the Rehabilitation

Act; and (3) that defendant is in violation of the program access

requirements of 28 C.F.R. § 35.150, though the extent of its
 Case 3:17-cv-00118-TSL-RHW Document 73 Filed 11/26/18 Page 2 of 2




violation(s) will be determined at trial.       Lastly, the court finds

that defendant has not demonstrated that summary judgment is

warranted.

     Based on the foregoing, it is ordered that defendant’s motion

for summary judgment is denied; plaintiff’s motion for partial

summary judgment is granted; and plaintiff’s motion to amend is

granted.

     SO ORDERED this 26th day of November, 2018.



                                        /s/ Tom S. Lee
                                        UNITED STATES DISTRICT JUDGE




                                    2
